FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GHAYOOR KHAN,                                    No. 09-72392

               Petitioner,                       Agency No. A075-478-717

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ghayoor Khan, a native and citizen of Pakistan, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

we deny the petition for review.

      The BIA did not abuse its discretion in denying Khan’s motion to reopen as

untimely where the motion was filed over five years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Khan failed to present sufficient material, previously

unavailable evidence of changed circumstances in Pakistan to qualify for the

regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (BIA

did not abuse its discretion where evidence of changed country conditions was not

material to petitioner’s claim, and petitioner failed to establish a prima facie case

for asylum); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical

question is . . . whether circumstances have changed sufficiently that a petitioner

who previously did not have a legitimate claim for asylum now has a well-founded

fear of future persecution.”).

      We reject Khan’s contention that the BIA failed to consider all factors,

because Khan has not overcome the presumption that the BIA considered the entire

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72392